UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6601


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERRY G. OLIVER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cr-00036-RAJ-FBS-1)


Submitted:   June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry G. Oliver, Appellant Pro Se.   Cameron Rountree, Special
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerry   G.   Oliver    appeals    the     district    court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.           United       States      v.      Oliver,        No.

2:09-cr-00036-RAJ-FBS-1 (E.D. Va. Feb. 14, 2012).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the   materials     before     the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2